DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because the closest prior art of record US 20120054324 to Tada et al discloses multiplexed application detection unit detects as a candidate for a multiplexed application the software of applications multiplexed by evaluating whether or not the application names of the software of applications deployed to a target to be monitored on the IT system match each other. Then, it detects a multiplexed application by evaluating whether or not one or more of evaluation items of a subnet in which a candidate for a multiplexed application is performed, transaction context as the data relating to the names of an applications performed before and after the candidate for a multiplexed application; US 7190978 to Saikyo et al discloses A mobile network simulator section has a function as least one mobile network simulator which forms a communication line between a test terminal and a connection destination in response to a connection request and which disconnects the communication line in response to a disconnection request. A sequence state display control section displays on a sequence display section of a display device any one of sequences indicating communication procedures and communication transition states between at least the test terminal and the mobile network simulator section; and US 20010036201 to Dieterich et al discloses an apparatus for 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of a control device that controls the first mobile- terminal measurement device and the second mobile-terminal measurement device, wherein the system tests a mobile terminal corresponding to the first communication standard and the second communication standard, and the control device includes a first operation display unit that receives an input of a test setting value of the first mobile-terminal measurement device and displays a test result corresponding to the first communication standard, a second operation display unit that receives an input of a test setting value of the second mobile-terminal measurement device and displays a test result corresponding to the second communication standard, and display control unit for displaying, on the first operation display unit, communication management information of the mobile terminal, which is transmitted from the mobile terminal to the first mobile-terminal measurement device and corresponds to the first communication standard, and displaying, on the second operation display unit, communication management information of the mobile terminal, which is transmitted from the mobile terminal to the first mobile-terminal measurement device and corresponds to the second communication standard (claim 1); a control device controls the first mobile-terminal measurement device corresponding to the first communication standard of a mobile communication and a second mobile-terminal measurement device corresponding to the second communication standard of in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060094416 to El Gabbouch et al: A test procedure control unit outputs control information including time setting information in order to carry out a transition test of a connection state of a mobile communication terminal of a cellular system.
US 20160149653 to Kanai et al: A mobile communication terminal test device communicates with a mobile communication terminal to perform a test operation. The test device includes a test analysis unit responsive to a user-selected test from a data store, the test analysis unit determining an execution path of each of a plurality of test operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JULIO R PEREZ/Primary Examiner, Art Unit 2644